          Case 1:19-cv-08509-AJN Document 40 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                          5/18/20
SOUTHERN DISTRICT OF NEW YORK


  Tsimafey Senkevich,

                         Plaintiff,
                                                                                   19-cv-8509 (AJN)
                 –v–
                                                                                        ORDER
  American Express Co.,

                         Defendant.


ALISON J. NATHAN, District Judge:

       Pursuant to the Case Management Plan in this matter, the parties were to submit a letter

seeking referral to an alternative dispute resolution mechanism no later than March 14, 2020.

Dkt. No. 36. On April 27, the Court directed the parties to submit the letter no later than May 1.

Dkt. No. 37. The Court is still not in receipt of that letter. The parties are ordered to submit this

letter no later than May 21, 2020.

       SO ORDERED.

 Dated: May 18, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
